60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Doris KIRKPATRICK, Plaintiff-Appellant,v.Parker EVATT, Commissioner, South Carolina Department ofCorrections;  Larry Batson, Legal Advisor, SouthCarolina Department of Corrections;Michael J. Cavanaugh,Commissioner,Defendants-Appellees.
No. 95-6465.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 13, 1995.

Doris Kirkpatrick, Appellant Pro Se.
James M. Brailsford, III, E. Meredith Manning, ROBINSON, MCFADDEN & MOORE, P.C., Columbia, SC;  Larry Cleveland Batson, Robert Eric Petersen, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, SC;  Carl Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES, Columbia, SC, for Appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting in part the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kirkpatrick v. Evatt, No. CA-92-3130-3-22-A (D.S.C. Feb. 14, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.